Order filed December 29, 2020




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00584-CV
                                    ____________

                  IN THE INTEREST OF M.L.R.S., A CHILD


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-70099

                                      ORDER

      The court reporter has informed this court that appellant, Aquila Norvell, has
not requested that the reporter’s record be prepared. On November 30, 2020, the
clerk of this court notified appellant that we would consider and decide those issues
that do not require a reporter’s record unless appellant, within 15 days of notice,
provided this court with proof of the request for the reporter’s record. See Tex. R.
App. P. 37.3(c). No response has been received.

      Accordingly, we order appellant to file a brief in this appeal within 30 days.
If appellant fails to comply with this order, the court may dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Christopher. Wise, and Hassan.